In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, dated February 26, 1968, which dismissed the writ. Judgment affirmed, without costs. In our view, the pendency of relator’s appeal from the judgment of conviction rendered dismissal of the writ proper. We affirm the dismissal on the ground that no reason of practicality or necessity was asserted to justify review of the matters raised by habeas corpus while the appeal from the judgment of conviction is pending (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262; People ex rel. Garcia v. Warden, 28 A D 2d 682; People ex rel. Blyden v. Denno, 28 A D 2d 683). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.